      Case 1:19-cr-00651-LTS Document 273
                                      274 Filed 06/05/20 Page 1 of 1



                             PARKER & CARMODY, LLP
                                  ATTORNEYS AT LAW
                                   850 THIRD AVENUE
                                       14TH FLOOR
                                  NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                         TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                          FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                      Email: DanielParker @ aol.com




                                                     June 5, 2020
By ECF
Hon. Laura Taylor Swain
United States District Judge
Southern District of New York                         MEMO ENDORSED
500 Pearl Street
New York, NY 10007

                 Re: United States v. Mircea Constantinescu, as to Cristian Ulmanu
                                      19 Cr. 651 (LTS)

Dear Judge Swain:

        I am the attorney for Cristian Ulmanu, the defendant in the above-captioned
matter, appointed pursuant to the Criminal Justice Act. I write requesting that the Court
appoint my associate, Christina S. Cooper, to assist me in this case, including reviewing
the voluminous discovery that the Government has produced, engaging in legal research
and drafting motions if necessary.

         Ms. Cooper, an experienced attorney, has previously been appointed to assist me
in other CJA matters at the hourly rate of $110/hr. I am seeking authorization for Ms.
Cooper to work up to 150 hours on this matter. If approved, Ms. Cooper will work under
my direction and will abide by the conditions of any protective order. At the conclusion
of this case, she will submit a voucher subject to Court approval.

      If the foregoing meets with the Court’s approval, then I respectfully request that
Your Honor “So Order” this letter.

        Thank you for your consideration in this matter.

                                                     Very truly yours,

  The request is granted.                                  /s/
  DE#273 resolved.
  SO ORDERED.                                        Daniel S. Parker
  6/5/2020
  /s/ Laura Taylor Swain, USDJ
